Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments and remarks filed 6/10/22 are acknowledged.

2.   Claims 1-3, 6-15, 19, 20, and 22-25 are under examination.

3.   The Title stands objected to because it does not adequately describe the claimed invention.  Applicant is advised that a Title commensurate in scope with the invention of the instant claims are required.  The Title fails to disclose the method of the instant claims.

	Applicant has simply ignored this objection.

4.   The specification stands objected to:
A) Random words remain improperly capitalized throughout the specification.  Applicant has corrected just a handful of the improper capitalizations.  Many remain, e.g., pages 8, 26, 42, etc. 

Applicant is required to identify and correct all improperly capitalized words.

5.   In view of applicant’s amendments the objections to the claims have been withdrawn.

6.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7.   Claims 3 and 6-10 stand rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

	As set forth previously, Turning to the specification it can be seen that Example 4 provides evidence that the 7E5 monoclonal antibody, after injection into a rat, when subsequently isolated from the rat’s serum, is capable of blocking MAC activity in vitro.  Only Example 8 is further relevant to the method of the instant claims.

	In Example 8 a nerve crush model was employed on an undisclosed number of experimental rats.  10 minutes, then 5 minutes, before an exposed sciatic nerve was crushed (employing forceps) the 7E5 antibody was administered to the experimental rats.  Confusingly, the specification discloses that a “subset” of the rats were sacrificed at 72 hours, but just a paragraph later it is disclosed that all of the rats were sacrificed at 3 days.  The sciatic nerves were then sectioned and mounted on slides.  Citing Figure 10 the specification discloses that the 7E5-treated rats showed, “…the antibody completely blocks MAC formation, inhibits axon and myelin destruction and inhibits macrophage influx.”  First note that in the grainy figures provided, only the “MAC” panel of the 7E5-treated rats resembles the control (uninjured panel.  Regardless, even accepting Applicant’s conclusion {that does not seem to be supported by the data provided), the specification provides insufficient enablement for the following:
2. A method of treating, preventing or reducing symptoms of a disorder mediated by undesired activity of the complement system in a subject,
		3. A method of stimulating the regeneration of nerves, or promoting recovery of damaged or degenerated nerves, or reducing or delaying degeneration of nerves in a subject,
		6. The method of claim 3 wherein the subject is suffering from a physical injury of the nerves,
7. The method of claim 6, wherein the physical injury is a traumatic injury, surgical injury or non-traumatic injury,
8. The method of claim 7, wherein the injury is to the Peripheral Nervous System (PNS),
9. The method of claim 7, wherein the injury is to the Central Nervous System (CNS).


	Regarding Claims 3 and 6-9, no regeneration of nerves has been shown.  Moreover, no sound scientific reasoning has even been offered.

Applicant’s arguments filed 6/10/22 have been fully considered but are not found persuasive.  Applicant cites Examples 4, 7, and 8 of the specification as enabling.

The examples have been addressed above.

Applicant cites newly submitted Gytz Olesen et al. (2022).

A review of the ponderous paper (21 pages) does not provide support for the claims rejected above.  First note that while the antibody of the work comprised the CDRs of the claims, the authors teach that the antibody was modified to “…prevent Fcγ interactions and prevent complement activation” (page 9), a modification that does not appear to be even contemplated in the specification.  Regarding the crEAE model of the reference, the relevant teaching is that 7E NALAPG mice treated at a specific timepoint after acute phase disease “…showed a mitigated relapse…” (page 10) and some showed reduced demyelination in some areas of white matter.  Inflammation was insignificantly reduced ((page 6).  Regarding the EAMG model, the Materials and Methods section, as well as Figure 2, teach that the antibody was administered at day 0 after disease induction, while the Results section teaches that the antibody was administered at day 1 after disease induction.  Regardless, administration of the antibody at day 0 of disease induction, or before disease has developed, does not demonstrate anything about the treatment of the conditions of the instant claims.  

8.   The following rejection was necessitated by Applicant’s amendment.

9.   Claims 11-15 are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for amended Claim 11:
“The method of claim 2 wherein the subject is suffering from an immune-mediated inflammatory disorder or progressive neurodegenerative disorder, wherein the disorder is associated with MAC formation or activity”.

Applicant cites the first paragraph of subsection IV at page 62 in support.

	The subsection does not teach the limitations of the claim.

10.  Claims 1, 2, 19, 20, and 22-25 are allowed.  

11.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

13.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 6/21/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644